McKay, J.,
— In this case, plaintiff sued defendant upon a fire insurance policy and stated in the complaint that he attached a copy of the policy and the endorsements thereon. Defendant has filed preliminary objections, asserting that there is in existence an additional endorsement, a copy of which has not been attached to the pleading. It calls upon the court to require plaintiff to make the copy of the policy and endorsements complete as required by Pa. R. C. P. 1019(h).
This would be the appropriate procedure if it appeared from the complaint itself that there was in existence an additional endorsement, a copy of which was omitted from the copy of the policy and endorsements attached to the complaint.
In the present case, however, this fact, if it is a fact, does not appear in the complaint. Accordingly, for the purposes of pleading, the copy of the contract with its endorsements attached to the complaint is the exclusive, complete and only contract upon which plaintiff bases his claim. If defendant has knowledge of other endorsements which are a part of the contract, it must introduce that fact by further factual pleading.

Order

Now, February 24, 1964, it is ordered that defendant’s preliminary objections to the complaint in the above-entitled case be dismissed.